Citation Nr: 1028139	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.   

2.  Entitlement to an increased rating for chondromalacia, left 
knee, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for inguinal 
hernia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decision rendered in October 2007 by the 
Phoenix, Arizona, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Veteran testified at a Travel Board hearing before the 
Undersigned in February 2010.  A  transcript of that hearing is 
of record and has been associated with the claims folder.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.   Here, 
the Veteran specifically filed a claim for TDIU in March 2007.  
The claim was denied in October 2007, and the Veteran did not 
appeal the decision.  

The issue of entitlement to an increased rating for duodenal 
ulcer is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes of at least 6 weeks during the past 
12 months have not been shown.  

2.  Chondromalacia, left knee, is productive of complaints of 
pain, but there is no evidence of flexion limited by no more than 
100 degrees or extension limited by no more than 15 degrees; no 
recurrent subluxation or lateral instability is shown.  

3.  A left inguinal hernia is not productive of a recurrent 
hernia.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code (DC) 5242 (2009).  

2.  The criteria for a rating in excess of 20 percent for 
chondromalacia, left knee, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes (DCs) 5014, 5257 (2009).  

3.  The criteria for a compensable rating for a left inguinal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code (DC) 
7338 (2009); 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to notify the Veteran of any evidence that is necessary 
to substantiate his claim.  This includes notifying the Veteran 
of the evidence VA will attempt to obtain and that which the 
Veteran is responsible for submitting.  Proper notice must inform 
the Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that the VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
See 38 C.F.R. § 3.159 (2009).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

These notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this 
notice must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims arise from his disagreement with an 
increased rating claim for lumbosacral strain, chondromalacia, 
left knee, and a left inguinal hernia.  

The Veteran's notice requirements under 38 C.F.R. § 3.159(b)(1) 
for an increased rating for lumbosacral strain; chondromalacia, 
left knee; and a left inguinal hernia was reflected in an April 
2007 letter sent to the Veteran prior to the initial RO decision 
that is the subject of this appeal.  The letter informed him of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

With respect to the Dingess/Hartman requirements, the Veteran was 
given notice of what type of information and evidence he needed 
to substantiate his claim for an increased rating as this is the 
premise of the claim.  It is therefore inherent that the he had 
actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in April 2007.  

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records and private records with the claims file.  
Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Additionally, a Travel Board hearing 
was held wherein the Veteran testified in February 2010.  

The Board notes that the Veteran reports that he is in receipt of 
disability benefits from the Social Security Administration 
(SSA).   Hearing transcript (T.) at 14.  However, he also 
specifically stated that his receipt of SSA disability benefits 
had "nothing to do with my service connected injuries.  Id.  In 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court 
noted that 38 U.S.C.A. § 5103A did not require VA to obtain all 
medical records or all SSA disability records, only those that 
are relevant to the Veteran's claim.  The Court also stated that 
VA was not required to obtain records in every case in order to 
rule out their relevance.  Rather, the standard is: as long as a 
reasonable possibility exists that the records are relevant to 
the veteran's claim, VA is required to assist the veteran in 
obtaining the identified records.  Here, in light of the 
testimony presented by the Veteran, the Board concludes that the 
record does not establish a reasonable possibility that the 
decision and records from the SSA would be relevant to the claims 
on appeal.

Furthermore, the Veteran was afforded VA examinations to assess 
the level of disabilities of his claimed disabilities.  His most 
recent examinations were in October 2008 and April 2009.  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  Recognition is 
given to a December 2009 statement wherein the Veteran stated 
that "do (sic) to being hit by a car on Feb. 14, 2007, the 
service connected injuries to the back and knee's (sic) are 
worse."  However, no assertion has been made that the Veteran's 
lumbosacral strain, chondromalacia, left knee or left inguinal 
hernia disabilities have worsened since his October 2008 and 
April 2009 examinations.  The Veteran only indicated that his 
disabilities had worsened since the car accident, which was 
addressed by the medical examiners.  The Board finds the above 
cited VA examination reports  to be adequate upon which to base a 
decision with regard to the Veteran's claims.  The VA examiners 
personally interviewed and examined the Veteran, including 
eliciting a history from the Veteran, and provided information 
necessary to evaluate his disability under the applicable rating 
criteria.  

In light of the foregoing, the Board finds no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Ratings 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service. The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991). Where a veteran appeals the denial of a claim 
for an increased disability rating for a disability for which 
service connection was in effect before she filed the claim for 
increase, the present level of the veteran's disability is the 
primary concern, and past medical reports should not be given 
precedence over current medical findings.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of 
the claim for increase is lengthy and factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms which would warrant different ratings, 
different or "staged" ratings may be assigned for such different 
periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements. In evaluating disabilities 
of the musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervations, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a 
healed injury are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

The Veteran claims that his lumbosacral strain, left knee, and 
left inguinal are more severe than the current ratings reflect  
He complains of pain of the lumbosacral spine and left knee and 
problems extending and flexing his left knee.  He complains of 
occasional left inguinal pain and swelling.  

By rating decision of June 1986, service connection for 
lumbosacral strain; chondromalacia, left knee; and left inguinal 
hernia was granted.  A 10 percent rating was awarded for 
lumbosacral strain, and a noncompensable rating was awarded for 
chondromalacia, left knee and left inguinal hernia.  All of the 
ratings were effective from October 1985.  The noncompensable  
rating  for left inguinal hernia has been in effect since that 
time.  

By rating decision of January 2002, the rating for lumbosacral 
strain was increased from 10 percent to 40 percent, effective 
March 2001.  The evaluation for chondromalacia, left knee was 
increased from noncompensable to 20 percent, effective 
March 2001.  These ratings have been in effect since that time.  

A review of the record shows that the Veteran sustained multiple 
injuries as a result of a motor vehicle accident on February 14, 
2002.  Notably, a consultation report from St. Joseph's Hospital 
and Medical Center indicates that he was struck by a motor 
vehicle traveling at high speed, and that he sustained fractures 
of both tibiae and fibulae, the left humerus, and a pelvic ring 
injury (fracture).  In addition intramedullary fixation of the 
left tibial shaft fracture and left humeral fracture the Veteran 
had orthopedic screws placed at the sacroiliac joint.  Once 
stabilized, he was transferred on March 1, 2002 to Select 
Specialty Hospital (SSH) for continuation of care.   He remained 
in SSH until March 16, 2002.  The discharge report from SSH noted 
that the Veteran had been advised to complete 12 weeks of 
complete bed rest before he was able to have weightbearing to his 
lower extremities.  A claim for increased benefits was received 
in May 2002.


Lumbosacral strain

The RO has considered the Veteran's service-connected lumbosacral 
strain under diagnostic code 5237.  It is presently evaluated as 
40 percent disabling.  In order to warrant a 50 percent rating, 
there must be unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  

Further, under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.   An incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Note (1).  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

After a review of the claims file, the Board concludes that a 
50 percent rating is not warranted.  First, the Veteran does not 
have unfavorable ankylosis of the thoracolumbar spine.  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  " Colayong v. West, 12 Vet. App. 
524 (1999).  The Veteran retains significant motion of the spine.  
In May 2007, approximately three months after his involvement in 
a motor vehicle accident, he was able to tilt the back forward to 
64 degrees and extend to 0 degrees.  He was able to accomplish 
these motions, without being able to get out of a wheelchair and 
stand.  In October 2008, he was able to accomplish flexion to 50 
degrees and extension to 5 degrees.  There was no thoracolumbar 
ankylosis shown.  He had a normal motor and sensory examination.  
There was no muscle atrophy.  In April 2009, forward flexion was 
accomplished to 65 degrees and extension was accomplished to 
10 degrees.  Referencing findings from a 2001 range of motion 
study, the examiner noted that the findings of the April 2009 
examination were essentially similar to the Veteran's pre-
accident findings.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected back 
disability is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 40 percent 
rating, and no higher.  In this regard, the Board observes that 
the veteran has complained of pain on numerous occasions.   
However, notwithstanding any possible deleterious consequence of 
his post-service orthopedic injuries, to include the injury to 
his sacroiliac joint, the effect of the pain in the Veteran's 
lumbar spine is contemplated in the currently assigned 40 percent 
disability evaluation under Diagnostic Codes 5237.   The 
Veteran's complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  A May 2009 addendum specifically noted 
that there was no additional loss of range of motion after three 
repetitions.   Indeed, even considering any complaints of 
weakness, fatigability, or loss of function due to pain, a higher 
disability evaluation may not be assigned.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving 
the maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  
Therefore, the Board finds that the preponderance of the evidence 
is against an increased evaluation for the Veteran's lumbosacral 
strain.

The Board also finds that there is no basis to assign a higher 
(60 percent) rating for intervertebral disc syndrome.  First, the 
October 2008 VA examination specifically indicated that the 
Veteran did not suffer from intervertebral disc syndrome.  
Second, with the exception of the convalescence stemming from the 
Veteran's motor vehicle accident, the medical evidence of record 
does not show the Veteran to have incapacitating episodes with a 
total duration of at least six weeks during the past 12 months.  
Also, while he was not able to walk more than a quarter mile, the 
examiner indicated that this was due to the sacroiliac separation 
caused by the accident and subsequent placement of a pin across 
the sacroiliac joint.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the objective 
medical evidence does not demonstrate that the Veteran suffers 
from a separate neurological disability distinct from his 
service-connected back disability.  The medical evidence of 
record does not identify any separate neurological findings or 
disability.  Indeed, the Veteran testified at his hearing that he 
did not experience numbness or tingling that extended down his 
legs.  He also denied numbness, parathesias, or foot weakness at 
his October 2008 examination.  Moreover, as noted above, he had a 
normal neurological examination was he was evaluated in October 
2008.  Therefore, the Board concludes that the Veteran does not 
suffer from additional neurological deficiency so as to warrant a 
separate disability rating under the diagnostic codes pertinent 
to rating neurological disorders. 

Since neither ankylosis nor incapacitating symptoms of any 
duration have been shown during the appeals period, no more than 
the present 40 percent rating is warranted.  Consideration has 
been given to the Veteran's argument that his service connected 
injuries led him to be more suspectible to the injuries he 
suffered from the February 2007 motor vehicle accident.  However, 
notwithstanding the fact that the Veteran has provided no 
competent medical evidence to support this theory (Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge")), 
the record simply does not support the assignment of a rating 
greater than 40 percent.  

Chondromalacia, left knee

The Veteran's chondromalacia of the left is currently assigned a 
20 percent disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5014-5257. 38 C.F.R. § 4.20 (2009) (when an 
unlisted condition is encountered it will be permissible to rate 
it under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous).

Under DC 5014, the disease rated under this diagnostic code will 
be rated on limitation of motion of the affected part, as 
arthritis, degenerative.  

For the Veteran's left knee, under DC 5260, limitation of flexion 
to 60 degrees warrants a noncompensable rating; limitation to 
45 degrees warrants a 10 percent rating; limitation to 30 degrees 
warrants 20 percent; and limitation to 15 degrees warrants 30 
percent.  

Under DC 5261, limitation of extension to 5 degrees warrants a 
noncompensable rating, limitation to 10 degrees warrants a 10 
percent rating; limitation to 15 degrees warrants a 20 percent 
rating; limitation to 20 degrees warrants a 30 percent rating; 
limitation to 30 degrees warrants a 40 percent rating; and 
limitation to 45 degrees warrants a 50 percent rating.  

The normal range of motion for the knee is to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

The Veteran underwent VA examination in May 2007.  It was noted 
that in 1999, the Veteran was seen for modest pain of the left 
knee, and that he had full range of motion at that time.  Prior 
to his pain caused as a result of the 2007 motor vehicle 
accident, he had 5/10 pain with weakness and stiffness only.  He 
denied flare-ups and used no prescriptions.  He used no crutch, 
brace, cane, or corrective shoes.  He had no surgery, injury, 
dislocation or subluxation.  His left knee had no effect on his 
occupation or daily activities.  Since the accident, he had 
surgical repair of the ACL of the left knee and was reluctant to 
perform any range of motion of his left knee, stating that there 
was pain there constantly.  The examiner attempted to flex the 
knee up to 56 degrees with severe intrapatellar dull, aching 
pain, with fatigue, weakness, and lack of endurance.  He was able 
to perform this motion only twice.  Extension was accomplished to 
0 degrees.  As for the medial and lateral collateral ligaments, 
the Veteran was reluctant for the examiner to touch the knee, but 
the medial and lateral collateral ligaments, as best the examiner 
could determine, were within normal limits.  He was unable to 
heel and toe walk and unable to get out of the wheelchair.  The 
examiner stated that the subjective and objective symptoms 
related to the left knee were seriously compromised by his 
involvement in an accident in which he was struck by an auto 
crossing the street on his way to work.  The Board therefore 
assigns no probative value to the findings of this report.

In October 2008, the Veteran underwent a VA examination.  He was 
noted to only be able to walk 1/4 mile.  He complained of giving 
way, locking, pain, and weakness.  However, on physical 
examination, there was no stiffness, instability, dislocation, 
subluxation, or effusion.  There were no flare-ups of the left 
knee joint.  There was no evidence of abnormal weight-bearing.  
Range of motion showed flexion accomplished to 110 with pain at 
100 degrees.  Extension was accomplished to -5 degrees with pain 
beginning at 110 degrees.  

In April 2009, the Veteran underwent additional VA examination.  
The examiner noted that range of motion of the left prior to the 
February 2007 motor vehicle accident was +8 to 140 degrees.  See 
Report of VA examination dated July 2001.   His post-accident the 
range of motion was +15 to 100 degrees.  The examiner stated that 
there was no way to be precise, but he would estimate that 75 
percent of his loss of movement was related to his motor vehicle 
accident in 2007.  

The Veteran testified at a Travel Board hearing.  He testified 
that he wore a brace on his left knee.  He also indicated that he 
had difficulty extending and flexing his left leg.  He stated 
that he was in 24/7 pain.  He testified to having problems going 
up stairs or getting out of vehicles.  The more walking, the more 
pain he experienced.  He also testified that since the accident, 
he was using Canadian crutches.  

While some limitation of flexion was noted in nearly all of the 
examinations, the evidence does not support a rating in excess of 
20 percent under DC 5260 for the Veteran's left knee disability.  
Flexion of the left knee has not been shown to be limited to 15 
degrees in order to warrant a 30 percent rating under DC 5260.  
In fact, under the rating criteria, the limitation of flexion 
would not even warrant a compensable rating.  Likewise, as the 
medical evidence showed that he had only 15 degrees lack of 
extension, the criteria for a rating in excess of 20 percent 
under DC 5261 also has not been met.  

The Board has again considered the provisions of 38 C.F.R. §§ 
4.40, 4.45 and the holdings in DeLuca.  However, an increased 
evaluation for the Veteran's left knee disorder is not warranted 
on the basis of functional loss due to pain or weakness in this 
case, as the Veteran's symptoms are supported by pathology 
consistent with the assigned 20 percent rating, and no higher.  
In this regard, the Board observes that the Veteran has 
complained of pain and weakness on numerous occasions. However, 
the Veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  The contrary is shown.  An May 2009 
addendum to the April 2009 examination report specifically noted 
that there was no additional loss of range of motion of the left 
knee after three repititions.  Reference is also made to the 
examiner's estimation that 75 percent of the Veteran's current 
knee disability, to include his use of crutches, is due to his 
post-service motor vehicle accident.  The examiner did not 
attempt, however, to quantify the Veteran's range of motion 
absent the effects of his post-service motor vehicle accident.  
Nevetheless, even if the limitation of motion experienced by the 
Veteran were taken as a whole, the evidence of record would show 
a loss range of motion well within the range of the currently 
assigned 20 percent rating.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher evaluation.

Consideration has been given to VAOPGCPREC 9-2004 wherein the VA 
Office of General Counsel (OGC) concluded that a veteran can 
receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, limitation 
of extension) for disability of the same joint.  The April 2009 
examination report showed limitation of motion from 15 to 100 
degrees.  While clearly not a normal range of motion, the 
limitation of flexion to 100 degrees falls far short of 
warranting a compensable rating under DC 5260, which necessitate 
loss of flexion to 60 degrees.  Such does not even factor in the 
examiner's estimate that 75 percent of the Veteran's of range of 
motion of the knee was due to his 2007 motor vehicle accident.  
Thus, as a compensable limitation of flexion has not been 
demonstrated, the assignment of separate compensable evaluations 
for loss of flexion and extension is not warranted.

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 30 
percent disability rating is assigned for severe recurrent 
subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 
358 (1993) (citing Dorland's Illustrated Medical Dictionary at 
1241, 1599 (27th edition 1988)).  Though the Veteran has 
complained of recurrent giving way of the knee, no instability 
was observed during the October 2008 VA examination. The examiner 
specifically noted that there was no instability.  There is also 
no contemporaneous evidence showing subluxation or lateral 
instability.  Such evidence weighs against the assignment of a 
higher (30 percent) rating under Diagnostic Code 5257.  There is 
also no basis for assigning a separate (10 percent) compensable 
evaluation.   See VAOPGCPREC 23-97 (July 1, 1997). 

Left inguinal hernia

The RO considered the Veteran's residuals, left inguinal hernia 
under DC 7338 for inguinal hernia.  In order to warrant a 
compensable rating for an inguinal hernia, the evidence must show 
that it is postoperative, recurrent, readily reducible and well 
supported by truss or belt.  See 38 C.F.R. § 4.114, DC 7338. 
(2009)  

After a review of the claims file, the Board concludes that a 
compensable rating is not warranted.  First, the clinical 
evidence of record does not indicate that the Veteran has had 
removal of his left inguinal hernia, or that the hernia is 
reducible or supported by a truss or belt.  

Instead, his symptomatology is characterized by pain or swelling 
in his left inguinal area.  During his May 2007 VA examination, 
it was noted that he had recurrent pain in the left groin in 
1995, secondary to a left inguinal hernia.  There had been no 
surgical intervention, malignancy, or peritonitis.  The inguinal 
hernia could not be tested at the time of the examination because 
he was totally immobile in a wheelchair as a result of a motor 
vehicle accident.  He stated that his inguinal hernia "gets 
stuck sometimes."  He did not wear a truss or a belt and there 
had been no surgical intervention.  He also related that he had 
not been on any treatment for his hernia.  In any event, as he 
could not be examined, the Board ascribes no probative value to 
this examination.

In the Veteran's October 2008 VA examination, there was no recent 
history of hospitalization, trauma in the digestive system, 
neoplasm, history of hernia surgical repair, injury or wound 
related to the hernia, or even the presence of the hernia.  The 
hernia had no effect on his daily activities and it was indicated 
by the examiner that the hernia had resolved.  

The Veteran testified at a VA Travel Board hearing in 
February 2010.  The Veteran testified that when he performed 
heavy lifting or moved in difficult positions, his inguinal 
hernia bothered him.  He stated that since his motor vehicle 
accident, he had been unable to do heavy lifting or move in 
difficult positions, and therefore, his left inguinal hernia had 
not bothered him that much.   

Since the Veteran's hernia has not required surgery, the need to 
consider the ease of reducibility is not applicable.  Moreover, 
the treatment records and his statements do not reflect the need 
to wear a truss or belt for abdominal support.  Therefore, based 
on the evidence, the Board concludes that a compensable rating is 
not warranted on this basis.

Extra Considerations

The Board has also considered the Veteran's statements that his 
disabilities are worse.  For all of his disabilities, he had 
reported pain.  As for his hernia, he also reported swelling, but 
he testified that it has not affected his activities of daily 
living and the most recent VA examination report indicated that 
it would not affect his activities of daily living because the 
positions he moved in that affected his hernia could not be 
obtained since he was in a motor vehicle accident.  As for his 
lumbosacral spine, he testified that he was no longer able to 
climb a ladder, and both his left knee and his lumbosacral strain 
affected his ability to continue working as a bus mechanic.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder according to the appropriate diagnostic code .

Such competent evidence-concerning the nature and extent of the 
Veteran's lumbosacral spine; chondromalacia, left knee; and  left 
inguinal hernia have been provided by the medical personnel who 
have examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination report) directly 
address the criteria under which these disabilities are 
evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeals are not warranted.  


Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, there is no evidence of marked interference with 
the Veteran's employment or frequent periods of hospitalization 
that indicate that referral for an extraschedular evaluation is 
warranted.  Specifically, during the appeals period, there is no 
evidence of hospitalization as a result of his aforementioned 
disabilities.  The Veteran is unemployed due to his involvement 
in a motor vehicle accident in 2007.  He was a pedestrian that 
was hit by an automobile and according to his Travel Board 
testimony, he is in receipt of Social Security Administration 
disability benefits, but those disabilities have nothing to do 
with the disabilities at issue.   Although his lumbosacral strain 
and left knee affect his ability to work since he was involved in 
the motor vehicle accident, the rating criteria reasonably 
describes the Veteran's disability level and symptomatology, and 
provides for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under 38 C.F.R. § 
3.321 is not warranted for his claimed service-connected 
lumbosacral strain, left knee, or left inguinal hernia increased 
ratings.  

In sum, the competent evidence does not show that the Veteran's 
symptomatology of his lumbosacral strain, chondromalacia, left 
knee, or left inguinal hernia warrants an increased rating for 
any period on appeal.  Therefore, the appeal is denied.  

ORDER

An increased rating for lumbosacral strain is denied.  

An increased rating for chondromalacia, left knee is denied.  

A compensable rating for a left inguinal hernia is denied. 


REMAND

The Veteran seeks an increased rating for his duodenal ulcer.   

During his February 2010 Travel Board hearing, the Veteran 
testified that his duodenal ulcer disability had gotten better, 
but had recurred and he now required daily medication for its 
treatment.  This allegation is that the duodenal ulcer disability 
had also worsened.  He is entitled to a new VA examination where 
there is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims 
worsening of his condition, the VA's duty to assist requires a 
"thorough and contemporaneous" medical examination.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non- VA, or 
other relevant medical treatment for his 
duodenal ulcer that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder.  

2.  Following a reasonable period of time 
or upon receipt of the Veteran's response, 
the RO/AMC will afford the Veteran 
comprehensive VA gastroenterology 
examination.  The purpose of the 
examination is to determine the current 
severity of the Veteran's service-connected 
duodenal ulcer.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

With regard to disability resulting from 
his service-connected duodenal ulcer 
disability, the examiner should indicate 
whether the Veteran's duodenal ulcer can 
be diagnosed as mild, moderate, moderately 
severe, or severe, the number of recurring 
incapacitating episodes per year, and 
whether there is evidence of definite 
impairment of health.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected duodenal ulcer 
disability with a full description of the 
effects the disability has upon his 
ordinary activities. The examiner should 
also fully describe the impact the 
disability has on the Veteran's economic 
adaptability.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for his scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  The RO/AMC should review and 
readjudicate the issue on appeal.  If any 
such action does not resolve the claim, the 
RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case (SSOC).  
Thereafter, the case should be returned to 
the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


